Citation Nr: 0324960	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.        02-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed lumbar disc 
syndrome.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty for the unverified period 
from November 1957 to November 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the RO.  



REMAND

In his September 2002 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested a video-
conference hearing before a Member of the Board.  The RO 
acknowledged the request on VA Form 8 in November 2002; 
however, the claims file was forwarded to the Board without 
affording the veteran with the opportunity to appear for the 
requested hearing.  Accordingly, this case must be remanded.  
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a video-conference hearing 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2002) and 38 C.F.R. § 20.704 (2003).  All 
indicated development also should be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




